Citation Nr: 1113537	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include whether the Veteran's character of discharge from military service for the relevant period is a bar to receiving Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for a right knee disability, to include whether the Veteran's character of discharge from military service for the relevant period is a bar to receiving VA benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1978 to October 1981 and was honorably discharged.  The Veteran subsequently served on active duty from October 1981 to October 1986 and was given a bad conduct discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VA Regional Office (RO) in Baltimore, Maryland, which denied the Veteran's claims for service connection for osteoarthritis in the right and left knees.

The Veteran presented testimony at a Board hearing before the undersigned in February 2011.  A copy of the hearing transcript has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  A left knee condition was not shown during the Veteran's honorable period of active duty military service, and the weight of the probative evidence is against a finding that the Veteran's left knee disability is related to such period of honorable active duty military service.

2.  A right knee condition was not shown during the Veteran's honorable period of active duty, and the weight of the probative evidence is against a finding that the Veteran's right knee disability is related to such period of honorable active duty military service.

3.  In June 1985, a special court martial found the Veteran guilty of forging and cashing checks with the intent to defraud on multiple occasions.  The Veteran was sentenced was to confinement for three months, forfeiture of $400.00 pay per month for two months, and reduction to the pay grade E-1, and he was given a bad conduct discharge from service.


CONCLUSIONS OF LAW

1.  A left knee condition was not incurred or aggravated by the Veteran's honorable period of active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).

2.  A right knee condition was not incurred or aggravated by the Veteran's honorable period of active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).

3.  The "other than honorable" character of the Veteran's discharge from military service for the period from July 20, 1982 to October 24, 1986, is a bar to entitlement to VA compensation benefits for that time period.  38 U.S.C.A.           §§ 101(2), 5303 (West 2002); 38 C.F.R.§§ 3.12, 3.13, 3.354, 3.360 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also requires that VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, correspondence dated October 2004 and March 2006 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R.                § 3.159(b).  Specifically, in the October 2004 VCAA letter, the RO notified the Veteran of information and evidence necessary to substantiate the claims,  information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide.  Furthermore, in October 2004, he was furnished with pertinent provisions of 38 C.F.R. § 3.12(c) pertaining to the effect that his character of discharge would have on his eligibility for VA compensation benefits.  He was informed of the information and evidence necessary to show that his period of active service was sufficient to establish basic eligibility for VA compensation benefits.  In the March 2006 correspondence, following the Court's decision in Dingess, the RO additionally notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was sent to the Veteran before the August 2006 rating decision.  In this regard, the Board notes that the originating agency adjudicated the Veteran's claims following the provision of the required notice and the completion of all indicated development of the record.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (noting that a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  While certain of the Veteran's service treatment records (STRs) have been associated with the claims file, including records relating to the three knee surgeries that the Veteran received in-service from January 1983 to December 1984, the Veteran's remaining STRs from his periods of active duty have not been associated with the claims file.  While full STRs are unavailable, the Veteran alleges that service connection is appropriate based only on his in-service knee surgeries, and records relating to these surgeries have been associated with the claims file.

In November 2005, January 2006, and March 2006, the RO sent Personnel Information Exchange Service requests to the National Personnel Records Center (NPRC).  These requests yielded no STRs.  The RO notified the Veteran in July 2006 of the lack of response from the NPRC, and requested that the Veteran provide it with any STRs or other relevant information in his possession.  In August 2006, the NPRC indicated that it could not provide the morning reports for the entirety of the Veteran's active duty service.  In August 2006, the RO made a finding of the "Unavailability of Service Records."  The Board finds that additional efforts to obtain these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  

The Board notes, however, that when records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, only a portion of the Veteran's service treatment records-namely those records associated with the above-described knee surgeries-are associated with the Veteran's claims file.  The Board has, therefore, taken note throughout this decision that VA has a heightened duty to assist the Veteran in developing his claim and to explain the bases of its decision.

All identified and available treatment records have been secured, which include only VA treatment records.  The Veteran has not been afforded a VA medical examination in connection with his claims because no such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, in service connection claims, VA must provide a VA medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In the instant case, the record is missing evidence as to the third McLendon element, that is, any indication that the disability is associated with the Veteran's period of eligible active duty military service.

The Veteran requested a hearing on his VA Form 9, substantive appeal.  The Veteran presented testimony at a Board hearing before the undersigned in February 2011.  A copy of the hearing transcript has been associated with the record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Character of Military Service from July 1982 to October 1986

The Veteran maintains that the character of his discharge for the period from July 1982 to October 1986 should not be a bar to the receipt of VA benefits.  Under VA laws and regulations, for benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  See 38 C.F.R.      § 3.12(a) (2010).  A claimant receiving a discharge under "other than honorable" conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2010).  When VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See 38 C.F.R. § 3.12 (2010); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2010). A discharge because of a minor offense, however, is not considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  A discharge under dishonorable conditions bars the payment of benefits unless it is found that the person was insane at the time of committing the offense.  See 38 C.F.R. § 3.12(b) (2010).  For the purpose of this regulation, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs so as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a) (2010).  

In the instant case, in March 1983, the Veteran received a non-judicial punishment for the wrongful use and possession of a controlled substance between February 1983 and March 1983.  Further, in June 1985, by special court-martial, the Veteran was found guilty of forging and cashing checks with the intent to defraud on May 19, 1984, May 20, 1984, May 23, 1984, and June 16, 1984.  The approved sentence for these offenses was confinement for three months, forfeiture of $400 pay per month for two months, reduction to the pay grade E-1, and a bad conduct discharge from service.  

Following the Veteran's October 2004 claim for service connection for his right and left knee condition, the RO in Los Angeles, California rendered an Administrative Decision concerning the character of the Veteran's military service.  The RO found that the claimant's service from July 1982 to October 1986 was under "other than honorable" conditions, and was thus a bar to the receipt of VA benefits for that time period.  

At a February 2011 hearing before the undersigned, the Veteran's representative stated, and the Veteran's DD Form 214 confirms, that the Veteran received two letters of appreciation during this period of service.  The Veteran indicated that he received the letters of appreciation shortly before he committed the crimes in 1984 that led to his ultimate special court-martial.  Additionally, the Veteran noted, and the Veteran's DD Form 214 confirms, that he received the Good Conduct Medal with one star during this period of service.  The Veteran contended that each of the incidents of forging and cashing checks should be considered, collectively, to be one incident.  Generally, the Veteran stated that he "was a good Marine" during this period of service "with a couple of incidents along the way."

The Veteran does not allege that he was insane at the time of committing the offenses that led to his dishonorable discharge.  Furthermore, there is nothing in the claims folder, to include pertinent service records, to suggest that he was insane at the time that he committed the offenses that lead to his court martial.  Accordingly, the Board concludes that the Veteran was not insane at the time the offenses were committed.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

The Board disagrees with the Veteran's contention that the passing of forged checks on several separate occasions constituted a single incident.  Instead, the Veteran passed forged checks on a number of different days over a nearly month-long period in service.  This constitutes a serious and willful pattern of misconduct.  The Board acknowledges the Veteran's receipt of individual letters of appreciation and the Good Conduct Medal with one star; while the Veteran is to be congratulated for this recognition, the receipt of such awards does not lessen the seriousness of the Veteran's subsequent conduct that led to his special court-martial.

The Board agrees with the September 2005 Administrative Decision of the RO, and it finds that the character of the Veteran's discharge from service is a bar to payment of VA benefits for the period of service from July 1982 to October 1986.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A.            § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection

While the Board has found that the Veteran's period of service from July 1982 to October 1986 is a bar to payment of VA benefits, the Veteran was honorably discharged from service following the active duty period from July 1978 to October 1981.  The Veteran is not barred from receiving benefits for this period of service.   The Veteran contends that he has disabilities of the right and left knees that are related to his military service.  For the purpose of economy, because these issues involve the application of similar laws to similar facts, the Board will address these claims together.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

In the instant case, between June 2006 and January 2009, the Veteran has complained on several occasions of chronic bilateral knee pain while seeking medical treatment at the VA Medical Center in Baltimore, Maryland.  The first Hickson element, medical evidence of a current disability, is accordingly met as to the Veteran's left and right knee disability.

Regarding the second Hickson element, in-service disease or injury, as discussed above, the Veteran is entitled to receive VA compensation benefits only for his honorable period of active duty service: July 1978 to October 1981.  While the Board is mindful that the Veteran's claims file contains incomplete service treatment records, the available records do not indicate that the Veteran complained during the relevant period of service of problems with his knees.  Further, the Veteran has not claimed that his knee problems had their onset during the above period of military service; instead, since the Veteran made his October 2004 claim for service connection for his right and left knee disabilities, he has indicated that his disabilities had their onset between 1982 and 1986, during the Veteran's period of military service that has been characterized as "other than honorable."  Indeed, the Veteran underwent surgical repair of his knees on three separate occasions following a basketball injury while in-service: January 1983 (repair of the infrapatellar tendon of the right knee), October 1984, and December 1984 (surgical repair of the left tendon).  As discussed above, the "other than honorable" character of the Veteran's discharge from service during this period is a bar to receiving VA benefits.  The record contains no indication that the Veteran incurred any injuries or complained of any disease during his period of honorable service from July 1978 to October 1981.  The second Hickson element is therefore not met as to an in-service disease or injury for the claims of service connection for a right and left knee condition, and the claims fail on this basis alone.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board additionally notes that in the instant case, given the unavailability of the Veteran's full service treatment records, it has a heightened duty to carefully consider the benefit of the doubt doctrine.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's left and right knee disabilities are not related to his period of honorable active duty military service.  The benefits sought on appeal are accordingly denied. 


ORDER

The Veteran's discharge from service under "other than honorable" conditions is a bar to receiving VA benefits arising from disabilities incurred during the Veteran's October 1981 to October 1986 period of active service, and the claim for service connection for a left and right knee disabilities are therefore denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


